UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 4, 2007 ————— KRISPY KREME DOUGHNUTS, INC. (Exact name of registrant as specified in its charter) ————— North Carolina 001-16485 56-2169715 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 370 Knollwood Street, Winston-Salem, North Carolina 27103 (Address of principal executive offices) Registrant’s telephone number, including area code: (336) 725-2981 Not Applicable (Former name or former address, if changed since last report) ————— Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. Item 7.01 Regulation FD Disclosure. Pursuant to Items 2.02 and 7.01 of this current report, the Company hereby furnishes the information set forth in its press release issued on June 4, 2007, a copy of which is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Exhibit No.Description 99.1 Press Release (“Krispy Kreme Announces First Quarter Fiscal 2008 Results”), dated June 4, 2007, is being furnished pursuant to Items 2.02 and 7.01. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KRISPY KREME DOUGHNUTS, INC. Dated: June 4, 2007 By:/s/ Douglas R. Muir Douglas R. Muir Chief Accounting Officer
